Exhibit 10.1

EXECUTION VERSION

SERIES G UNIT SUBSCRIPTION AGREEMENT

THIS SERIES G UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into on
December 1, 2011, among LIGHTING SCIENCE GROUP CORPORATION, a Delaware
corporation (the “Company”), PCA LSG Holdings, LLC, a Delaware limited liability
company (“PCA Holdings”), Pegasus Partners IV, L.P., a Delaware limited
partnership (“PPIV”), LSGC Holdings II LLC, a Delaware limited liability company
(“Holdings II”), Ensemble Lights, LLC, a Delaware limited liability company
(“Ensemble”), Belfer Investment Partners L.P., a Delaware limited partnership
(“Belfer”), Lime Partners, LLC, a Delaware limited liability company (“Lime”),
Mr. Mark Kristoff and Mr. Alan Docter (Holdings II, Ensemble, Belfer, Lime and
Messrs. Kristoff and Docter being referred to herein as the “New Purchasers” and
together with PPIV, PCA Holdings and such additional investors as may become
party to this Agreement from time to time, the “Purchasers”). Defined terms used
and not defined herein shall have the meanings ascribed thereto in the
Certificate of Designation (as defined below).

WHEREAS, the Company desires to sell to each New Purchaser and each New
Purchaser desires to buy from the Company the number of units (“Series G Units”)
of the Company’s securities set forth below its signature hereto (the “New
Purchaser Series G Units”) at a purchase price of $1,000 per Series G Unit, with
each Series G Unit consisting of: (a) one share of the Company’s Series G
Preferred Stock, par value $0.001 per share (“Series G Preferred Stock”); and
(b) 83 shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”) on the terms and conditions set forth herein;

WHEREAS, the Company, PCA Holdings and PPIV had previously entered into that
certain Subscription Agreement (the “Series F Subscription Agreement”), dated as
of November 17, 2011, granting PCA Holdings and PPIV the option to purchase up
to 40,000 units (the “Series F Units”) of the Company’s securities at a purchase
price of $1,000.00 per Series F Unit, with each Series F Unit consisting of:
(a) one share of the Company’s Series F Preferred Stock, par value $0.001 per
share; and (b) 83 shares of Common Stock;

WHEREAS, PCA Holdings and Mr. Leon Wagner (the “Series F Unit Purchasers”), had
purchased in the aggregate 11,500 Series F Units pursuant to the Series F
Subscription Agreement;

WHEREAS, in connection with the issuance of Series G Units by the Company,
pursuant to Section 7 of the Series F Subscription Agreement, PCA Holdings has
determined, on behalf of the Series F Unit Purchasers, that the Series F Unit
Purchasers shall exchange all of the outstanding Series F Units for Series G
Units and the option to purchase Series F Units under the Series F Subscription
Agreement shall be replaced by a right to purchase Series G Units pursuant to
the terms and conditions set forth herein (the “Option”); and

WHEREAS, the Company and PCA Holdings have agreed to exchange each outstanding
Series F Unit for one Series G Unit; provided that the shares of Series G
Preferred Stock associated therewith shall be deemed to have begun earning and
accruing the Accrual Dividend as of November 17, 2011.

 

- 1 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

1. Purchase and Sale of Series G Units.

(a) At any time and from time to time (each a “Transaction Date”) on or prior to
December 31, 2011, subject to extension upon written approval of the Company and
the Purchasers holding a majority of the Series G Units then issued, any of PCA
Holdings, PPIV, Holdings II or their assignees (the “Exercising Purchaser”) may
give notice of its election to purchase Series G Units pursuant to this
Agreement (a “Transaction Notice”) to the Company setting forth the number of
Series G Units to be purchased and the aggregate consideration (representing the
product of such number of Series G Units to be purchased multiplied by
$1,000.00) to be paid therefor (the “Consideration”), and any such election to
purchase shall be fulfilled in the order in which the associated Transaction
Notice has been received by the Company; provided that a Transaction Notice for
more than the remaining unissued number of Series G Units under the Option shall
be deemed to be for all of the remaining unissued Series G Units under the
Option and the aggregate purchase price therefor shall be adjusted accordingly.

(b) On each Transaction Date, pursuant to the associated Transaction Notice, the
Exercising Purchaser shall purchase from the Company and the Company shall sell
to the Exercising Purchaser all or less than all of the Series G Units in
accordance with the terms and conditions of this Agreement.

2. Payment for Series G Units; Delivery of Certificate.

(a) On or prior to the date hereof, each of the Series F Unit Purchasers shall
have delivered, or caused to be delivered, to the Company certificates, if any,
representing the shares of Series F Preferred Stock and Common Stock of which
their Series F Units were comprised (the “Exchange Consideration”). On or
promptly following the date hereof, the Company shall deliver to each Series F
Unit Purchaser, in accordance with this Agreement, certificates representing the
shares of Series G Preferred Stock and shares of Common Stock of which the
Series G Units exchanged for the Exchange Consideration are comprised; provided
that notwithstanding anything in this Agreement to the contrary, the Company
hereby agrees that the Accrual Dividend on such shares of Series G Preferred
Stock shall be deemed to have begun being earned and accrued as of November 17,
2011.

(b) On or prior to the date hereof, each New Purchaser shall transmit, or cause
to be transmitted, by wire transfer of immediately available funds to the
Company, in accordance with the wire transfer instructions previously delivered
to such New Purchaser, an amount equal to the product of its New Purchaser
Series G Units multiplied by $1,000 (the “New Purchaser Consideration”). On or
promptly following the date hereof, the Company shall deliver to each New
Purchaser, in accordance with this Agreement, certificates representing the
shares of Series G Preferred Stock and shares of Common Stock of which its New
Purchaser Series G Units are comprised.

 

- 2 -



--------------------------------------------------------------------------------

(c) On each Transaction Date, the Exercising Purchaser shall pay, or cause to be
paid, by wire transfer of immediately available funds to the Company, an amount
equal to the Consideration set forth in the associated Transaction Notice.

(d) On or promptly following each Transaction Date, the Company shall deliver to
the Exercising Purchaser in accordance with this Agreement a certificate or
certificates, in such denominations as instructed by the Exercising Purchaser,
representing the shares of Series G Preferred Stock and shares of Common Stock
of which the Series G Units purchased set forth in the associated Transaction
Notice are comprised.

3. Opinion of Counsel. On the date hereof, Haynes and Boone, LLP, counsel for
the Company, shall have delivered to each of the New Purchasers and PCA Holdings
a usual and customary opinion with respect to the issuance of the Series G Units
purchased thereby as of the date hereof. On each Transaction Date, if any,
Haynes and Boone, LLP, counsel for the Company, shall have delivered to the
Exercising Purchaser a usual and customary opinion with respect to the issuance
of the Series G Units to the Exercising Purchaser.

4. Officer’s Certificate of the Company. On each Transaction Date, if any, in
connection with the issuance of Series G Units, the Company shall have delivered
to the Exercising Purchaser a certificate (including a revised Schedule 5(d))
signed on behalf of the Company by the Chairman of the Board, Chief Executive
Officer, Chief Financial Officer, President or any Executive Vice President,
Senior Vice President or Vice President of the Company in which such officer, to
the best of his or her knowledge after reasonable investigation, shall state
that: (i) the representations and warranties of the Company in this Agreement
are true and correct as of the Transaction Date (including with respect to
Schedule 5(d) as revised as of the Transaction Date) and (ii) the Company has
complied in all material respects with all agreements and satisfied all
conditions on its part to be performed or complied with by it hereunder at or
prior to that Transaction Date.

5. Company Representations and Warranties. The Company represents and warrants
to each of the Purchasers that as of the date hereof:

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own its properties and carry on its business as presently conducted.

(b) The issuance, sale and delivery of the Series G Units in accordance with
this Agreement have been duly authorized by all necessary corporate action on
the part of the Company.

(c) This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Company does not and will not conflict
with, violate or cause a breach of any agreement, contract or instrument to
which the Company is a party or any judgment, order or decree to which the
Company is subject.

 

- 3 -



--------------------------------------------------------------------------------

(d) After giving pro forma effect to the transactions contemplated hereby,
Schedule 5(d) attached hereto sets forth, as of the close of business on the
business day immediately preceding the date hereof, a true, complete and correct
listing of all the Company’s outstanding: (i) shares of Common Stock and
(ii) securities convertible into or exchangeable for shares of Common Stock (the
“Derivative Securities”), including the applicable exercise price of such
Derivative Securities, other than any Derivative Securities issued pursuant to
the Company’s Amended and Restated Equity-Based Compensation Plan or the
Company’s 2011 Employee Stock Purchase Plan (the “Management Equity”). Except as
set forth in Schedule 5(d) and except for any Management Equity, the Company has
no other outstanding equity securities.

(e) SEC Reports; Financial Statements

 

  i. As of its filing date, the Form 10-K filed by the Company with the
Securities and Exchange Commission (the “SEC”) on April 1, 2011, the Form 10-Q
filed by the Company with the SEC on May 16, 2011, the Form 10-Q filed by the
Company with the SEC on August 15, 2011 and the Form 10-Q filed by the Company
with the SEC on November 14, 2011 (collectively, the “Company SEC Documents”),
complied in all material respects with the applicable requirements of the
Securities Act of 1933, as amended (the “1933 Act”), the Securities Exchange Act
of 1934, as amended (the “1934 Act”), and the Sarbanes-Oxley Act of 2002, as the
case may be, including, in each case, the rules and regulations promulgated
thereunder.

 

  ii. Except to the extent that information contained in the Company SEC
Documents has been revised or superseded by a document the Company subsequently
filed with the SEC, the Company SEC Documents do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

  iii.

The financial statements (including the related notes thereto) included in the
Company SEC Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with generally accepted
accounting principles (“GAAP”) (except, in the case of unaudited statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present in all material respects the consolidated financial position of the
Company and its subsidiaries as of the dates thereof and their respective
consolidated results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments that were not, or are not expected to be, material in amount),
all in accordance with GAAP and the applicable rules and regulations

 

- 4 -



--------------------------------------------------------------------------------

  promulgated by the SEC. Since August 15, 2011, the Company has not made any
change in the accounting practices or policies applied in the preparation of its
financial statements, except as required by GAAP, the rules of the SEC or policy
or applicable law.

 

  iv. Since November 14, 2011, there has been no material and adverse change or
development, or event involving such a prospective change, in the condition,
business, properties or results of operations of the Company and its
subsidiaries.

(f) The Company agrees and acknowledges that the Series G Units to be acquired
by PPIV, PCA Holdings or their affiliates are subject to that certain Amended
and Restated Registration Rights Agreement, dated as of January 23, 2009, by and
between the Company and PPIV, and any registration rights agreement entered into
pursuant to Section 5.03 of that certain Stock Repurchase, Exchange and
Recapitalization Agreement, dated as of September 30, 2010, by and among the
Company, PPIV, LSGC Holdings LLC and LED Holdings, LLC (collectively, the
“Registration Rights Agreements”), and that the Series G Units (including each
of their components), and any securities exchanged therefor, shall constitute
Registrable Securities (as defined therein).

(g) The offer and sale of the Series G Units by the Company to the Purchasers in
the manner contemplated by this Agreement will be exempt from the registration
requirements of the 1933 Act.

(h) The Company has complied in all material respects with the covenants set
forth in (i) that certain Loan Security Agreement, dated as of November 22,
2010, by and among the Company, the guarantors and lenders from time to time
party thereto, Wells Fargo Bank, National Association, as agent, and Wells Fargo
Capital Finance, LLC, as sole lead arranger, manager and bookrunner (the “Credit
Facility”), including without limitation Section 4 thereof, and (ii) that
certain Second Lien Letter of Credit, Loan and Security Agreement, dated
September 20, 2011, by and among the Company, as borrower, the guarantors and
lenders party from time to time thereto and Ares Capital Corporation, as agent
(the “LC Facility” and together with the Credit Facility, the “Debt
Facilities”). Immediately following the consummation of the transactions
contemplated hereby, the Company will be in compliance in all material respects
with the covenants set forth in the Debt Facilities. Immediately following the
repayment of any Consideration as required under Section 9.7(b)(iii)(D) of the
Credit Facility, the Company will be able to redraw amounts equal to at least
such Consideration.

6. Purchaser Representations and Warranties. Each Purchaser severally and not
jointly represents and warrants to the Company that as of the date hereof:

(a) The Purchaser has the full power and authority to execute and deliver this
Agreement and to perform all of its obligations hereunder and thereunder, and to
purchase, acquire and accept delivery of the Series G Units.

 

- 5 -



--------------------------------------------------------------------------------

(b) The Series G Units are being acquired for the Purchaser’s own account and
not with a view to, or intention of, distribution thereof in violation of the
1933 Act, or any applicable state securities laws.

(c) The Purchaser will not make any sale, transfer or other disposition of the
Series G Units in violation of the 1933 Act, the 1934 Act, as amended, the rules
and regulations promulgated thereunder or any applicable state securities laws.

(d) The Purchaser is sophisticated in financial matters and is able to evaluate
the risks and benefits of an investment in the Series G Units. The Purchaser
understands and acknowledges that such investment is a speculative venture,
involves a high degree of risk and is subject to complete risk of loss. The
Purchaser has carefully considered and has, to the extent the Purchaser deems
necessary, discussed with the Purchaser’s professional legal, tax, accounting
and financial advisers the suitability of its investment in the Series G Units.

(e) The Purchaser is able to bear the economic risk of its investment in its
Series G Units for an indefinite period of time because the Series G Units have
not been registered under the 1933 Act and, therefore, cannot be sold unless
subsequently registered under the 1933 Act or an exemption from such
registration is available. The Purchaser: (i) understands and acknowledges that
the Series G Units being issued to the Purchaser have not been registered under
the 1933 Act, nor under the securities laws of any state, nor under the laws of
any other country and (ii) recognizes that no public agency has passed upon the
accuracy or adequacy of any information provided to the Purchaser or the
fairness of the terms of its investment in the Series G Units.

(f) The Purchaser has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Series G Units and
has had full access to such other information concerning the Company as has been
requested.

(g) This Agreement constitutes the legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, and the execution, delivery
and performance of this Agreement by the Purchaser does not and will not
conflict with, violate or cause a breach of any agreement, contract or
instrument to which the Purchaser is a party or any judgment, order or decree to
which the Purchaser is subject.

(h) The Purchaser became aware of the offering of the Series G Units other than
by means of general advertising or general solicitation.

(i) The Purchaser is an “accredited investor” as that term is defined under the
1933 Act and Regulation D promulgated thereunder, as amended by Section 413 of
the Private Fund Investment Advisers Registration Act of 2010 and any applicable
rules or regulations or interpretations thereof promulgated by the SEC or its
staff.

(j) The Purchaser acknowledges that the certificates for the Series G Preferred
Stock and Common Stock comprising the Series G Units will contain a legend
substantially as follows:

 

- 6 -



--------------------------------------------------------------------------------

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.

THE COMPANY MAY REQUEST A WRITTEN OPINION OF COUNSEL (WHICH OPINION AND COUNSEL
SHALL BE REASONABLY SATISFACTORY TO THE COMPANY) TO THE EFFECT THAT REGISTRATION
IS NOT REQUIRED IN CONNECTION WITH AN OFFER, SALE OR TRANSFER OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE.”

Subject to any lock-up or other similar agreement that may apply to the Series G
Units, the requirement that the Series G Units contain the legend set forth in
clause (j) above shall cease and terminate upon the earlier of (i) when such
shares are transferred pursuant to Rule 144 under the 1933 Act or (ii) when such
securities are transferred in any other transaction if the transferor delivers
to the Company a written opinion of counsel (which opinion and counsel shall be
reasonably satisfactory to the Company) to the effect that such legend is no
longer necessary in order to protect the Company against a violation by it of
the 1933 Act upon any sale or other disposition of such securities without
registration thereunder. Upon the consummation of an event described in (i) or
(ii) above, the Company, upon surrender of certificates containing such legend,
shall, at its own expense, deliver to the holder of any such securities as to
which the requirement for such legend shall have terminated, one or more new
certificates evidencing such securities not bearing such legend.

7. PCA Holdings Representation. PCA Holdings represents and warrants to each of
the New Purchasers that (i) Pegasus Capital, LLC (“Pegasus Capital”) is a
Delaware limited liability company owned by Mr. Craig M. Cogut, his family
members and trusts established for their benefit, (ii) as of the date hereof,
PCA Holdings is wholly-owned by Pegasus Capital, (iii) Pegasus Capital has
contributed, as of the date hereof, $10.0 million to PCA Holdings, which amount
was used by PCA Holdings to acquire 10,000 Series F Units (which are being
exchanged for 10,000 Series G Units in accordance herewith) and (iv) Pegasus
Capital, Mr. Craig M. Cogut and PCA Holdings have no current intention of
directly or indirectly selling or otherwise syndicating any such Series G Units
being acquired hereby or any securities of Pegasus Capital or of PCA Holdings
(except to the extent PCA Holdings may offer membership interests to current
employees, principals or affiliates of Pegasus Capital Advisors, L.P., a
Delaware limited partnership).

8. Exchange for Newly Issued Securities.

At any time on or prior to November 17, 2013, if the Company issues any
securities (whether debt, equity or otherwise), other than pursuant to the
Company’s Amended and Restated Equity-Based Compensation Plan or the Company’s
2011 Employee Stock Purchase Plan (or any additional or successor employee
equity compensation arrangements) or a Subsequent Transaction (as defined
below), on terms (economic or otherwise) that PCA

 

- 7 -



--------------------------------------------------------------------------------

Holdings, in its sole reasonable discretion, determines are more favorable than
the Series G Units, each Purchaser (including PCA Holdings) may exchange all,
but not less than all, of its Series G Units for such newly issued securities,
and any outstanding right to purchase Series G Units shall convert into a right
to purchase the newly issued securities on substantially the same terms and
conditions as such issuance. Each Series G Unit to be exchanged shall be valued
at the then present Liquidation Value of the Series G Preferred Stock included
in such Series G Unit. The Company shall, as soon as practicable, but in no
event later than 10 days prior to the to the issue of such securities, deliver
written notice to each Purchaser stating (i) the terms of such securities and
(ii) the Company’s calculation of the number of such securities that would be
issued in exchange for one Series G Unit. If PCA Holdings determines pursuant to
this Section 8 that the issuance of securities is on terms more favorable than
the Series G Units, PCA Holdings shall have 10 days from the receipt of such
notice from the Company to deliver notice to the Company and each Purchaser of
such determination and each Purchaser electing to exercise its right to exchange
hereunder shall be required to surrender to the Company all certificate(s)
evidencing the shares of Series G Preferred Stock and the shares of Common Stock
underlying the Series G Units to be exchanged in accordance with this Section 8.
Notwithstanding anything to the contrary herein, each Purchaser that elects to
exchange its Series G Units pursuant to this Section 8 hereby agrees that PCA
Holdings shall have the right to enter into such agreements, make such
amendments hereto and take such other actions on behalf of such Purchaser in
order to give effect to this Section 8. For the avoidance of doubt, the rights
granted to PCA Holdings under this Section 8 shall not apply to the securities
issued in a Subsequent Transaction.

9. Subsequent Securities Sales.

(a) At least five days prior to the closing of the first sale of any securities
of the Company (whether debt, equity or otherwise), other than pursuant to the
Company’s Amended and Restated Equity-Based Compensation Plan or the Company’s
2011 Employee Stock Purchase Plan (or any additional or successor employee
equity compensation arrangements) or this Agreement that results in gross
proceeds to the Company of at least $50,000,000.00 (a “Subsequent Transaction”),
and for so long as the Series G Preferred Stock remains outstanding, the Company
shall give notice of such Subsequent Transaction to the Purchasers setting forth
the terms and conditions of such Subsequent Transaction. The Company shall not
enter into an agreement for a Subsequent Transaction unless such agreement
permits the Company to comply with this Section 9 and Section 4 of the
Certificate of Designation.

(b) Simultaneous with and subject to the closing of the Subsequent Transaction,
if any, each holder of Series G Preferred Stock shall have the right, but not
the obligation:

 

  i. to the extent not prohibited by the terms of the securities issued in the
Subsequent Transaction, to require the Company to use the proceeds of such
Subsequent Transaction to redeem the Series G Preferred Stock in accordance with
Section 4(b)(i) of the Certificate of Designation of Series G Preferred Stock of
the Company dated December 1, 2011 (the “Certificate of Designation”); or

 

- 8 -



--------------------------------------------------------------------------------

  ii. to elect to convert all or less than all of the holder’s Series G
Preferred Stock in accordance with Section 4(b)(ii) of the Certificate of
Designation (a “Conversion”).

(c) For the avoidance of doubt, if the Series G Preferred Stock is redeemed,
repurchased, exchanged or converted, including but not limited to pursuant to
this Section 9 or pursuant to the Company’s rights and obligations under the
Certificate of Designation, for any reason other than in connection with an
exchange of Series G Units pursuant to Section 8 of this Agreement, the holder
shall retain all of the Common Stock that was part of any Series G Unit of which
the Series G Preferred Stock is subject to such redemption, repurchase, exchange
or conversion.

10. Indemnification by the Company. The Company shall save, defend, indemnify
and hold harmless each Purchaser and its affiliates and the respective
representatives, successors and assigns of each of the foregoing from and
against any and all losses, damages, liabilities, deficiencies, claims,
diminution of value, interest, awards, judgments, penalties, costs and expenses
(including attorneys’ fees, costs and other out-of-pocket expenses incurred in
investigating, preparing or defending the foregoing), asserted against,
incurred, sustained or suffered by any of the foregoing as a result of, arising
out of or relating to any breach of any representation, warranty or covenant
made by the Company and contained in this Agreement and the schedule hereto.

11. General Provisions.

(a) Default. A default by any Purchaser of its obligations under Section 2 of
this Agreement shall not constitute a default by any other Purchaser under this
Agreement and, except with respect to such defaulting Purchaser, shall not
relieve the Company of any of its obligations to any other Purchaser under this
Agreement.

(b) Choice of Law. The laws of the State of New York without reference to the
conflict of laws provisions thereof, will govern all questions concerning the
construction, validity and interpretation of this Agreement.

(c) Legal Expenses. Each party to this Agreement shall be solely responsible for
its own expenses incurred in connection with this Agreement and the transactions
contemplated hereby, except that the Company agrees that, on the date hereof, it
will pay (a) up to $80,000 to Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”),
counsel to PCA Holdings, Holdings II and PPIV, and (b) up to $25,000 in the
aggregate to the New Purchasers (excluding Holdings II) or their designees, for
legal fees incurred by PCA Holdings, PPIV and the New Purchasers in connection
with this Agreement and the transactions contemplated hereby. Such payments
shall be transmitted by wire transfer of immediately available funds to accounts
previously designated by Akin Gump and the New Purchasers (excluding Holdings
II), respectively.

 

- 9 -



--------------------------------------------------------------------------------

(d) Assignment. At any time and from time to time, without the prior consent of
the Company, PCA Holdings may assign all or less than all of its Option to
purchase Series G Units under this Agreement to an assignee of its choosing (an
“Assignee”); provided that such Assignee executes and delivers to the Company a
joinder agreement substantially in the form attached hereto as Exhibit A,
whereupon such Assignee shall become a Purchaser under this Agreement, with all
the rights and obligations associated therewith. For the avoidance of doubt, PCA
Holdings shall not be liable in any way for any of the acts or omissions of any
Assignee that PCA Holdings had good faith reason to believe could satisfy its
obligations as a Purchaser hereunder.

(e) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Purchasers.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which shall constitute a single agreement.

(g) Acceptance by the Company. It is understood that this subscription is not
binding on the Company until the Company accepts it, which acceptance is at the
sole discretion of the Company and shall be noted by execution of this Agreement
by the Company where indicated.

(h) Stockholder. Each Purchaser hereby acknowledges that, once accepted by the
Company, this subscription is not revocable by it. Each Purchaser agrees that,
if this subscription is accepted, it shall, and it hereby elects to: (i) become
a stockholder of the Company; (ii) be bound by the terms and provisions hereof;
and (iii) execute any and all further documents when and as reasonably requested
by the Company in connection with the transactions contemplated by this
Agreement.

* * * * *

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first written above.

 

COMPANY: LIGHTING SCIENCE GROUP CORPORATION By:   /s/ James Haworth Name: James
Haworth Title: Chief Executive Officer

Signature Page to Series G Unit Subscription Agreement



--------------------------------------------------------------------------------

PURCHASERS: PCA LSG HOLDINGS, LLC By:   Pegasus Capital, LLC, its Managing
Member By:   /s/ Craig M. Cogut Name: Craig M. Cogut Title: President & Managing
Member PEGASUS PARTNERS IV, L.P. By:   Pegasus Investors IV, L.P., its general
partner By:   Pegasus Investors IV GP, L.L.C., its general partner By:   /s/
Steven Wacaster Name: Steven Wacaster Title: Vice President

Signature Page to Series G Unit Subscription Agreement



--------------------------------------------------------------------------------

LSGC HOLDINGS II LLC By:   Pegasus Partners IV, L.P., its managing member By:  
Pegasus Investors IV, L.P., its general partner By:  
Pegasus Investors IV GP, L.L.C., its general partner By:   /s/ Richard Weinberg
Name: Richard Weinberg Title: Vice President New Purchaser Series G Units: 6,458

Signature Page to Series G Unit Subscription Agreement



--------------------------------------------------------------------------------

ENSEMBLE LIGHTS, LLC By:   /s/ Richard Ruben Name: Richard Ruben Title: Managing
Member New Purchaser Series G Units: 2,000

Signature Page to Series G Unit Subscription Agreement



--------------------------------------------------------------------------------

BELFER INVESTMENT PARTNERS L.P. By:   /s/ Laurence D. Belfer Name: Laurence D.
Belfer Title: Managing Member of the G.P. New Purchaser Series G Units: 1,200

Signature Page to Series G Unit Subscription Agreement



--------------------------------------------------------------------------------

LIME PARTNERS, LLC By:   /s/ Eileen Aptman Name: Eileen Aptman Title: Managing
Member New Purchaser Series G Units: 800

Signature Page to Series G Unit Subscription Agreement



--------------------------------------------------------------------------------

  /s/ Alan Docter Alan Docter New Purchaser Series G Units: 1,000

Signature Page to Series G Unit Subscription Agreement



--------------------------------------------------------------------------------

  /s/ Mark Kristoff Mark Kristoff New Purchaser Series G Units: 1,000

Signature Page to Series G Unit Subscription Agreement